EXHIBIT 10.2
















May 12, 2014




Mr. James Marcelli

President

Lightwave Logic, Inc.

1831 Lefthand Circle, Suite C

Longmont, CO 80501




Re: Thomas E. Zelibor Employee Agreement Dated March 3, 2014




Dear Jim:




As we previously discussed, please let this letter serve as confirmation to the
company that I am declining the award of all current and future shares of common
stock that I am entitled to receive pursuant to the Stock Award provision of my
March 3, 2014 employee agreement.







Sincerely,




/s/ Thomas E. Zelibor







Thomas E. Zelibor





















